        Case 2:20-cv-00077-WHA-JTA Document 41 Filed 04/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

RONALD ARMBRESTER, #265 891,                 )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   ) CIVIL ACTION NO. 2:20-CV-77-WHA-JTA
                                             )
CORIZON HEALTH SERVICE, et al.,              )
                                             )
        Defendants.                          )

                                            ORDER

        This case is before the court on a Recommendation of the Magistrate Judge entered on

March 16, 2020. Doc. 6. There being no timely objections filed to the Recommendation, and upon

an independent review of the file, the Recommendation is ADOPTED, and it is hereby ORDERED

that:

        1.     Plaintiff’s complaint against Defendant Alabama Department of Corrections is

DISMISSED with prejudice under 28 U.S.C. § 1915A(b)(1);

        2.   Defendant Alabama Department of Corrections is TERMINATED as a party to this

complaint.

         The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendant Alabama Department of Corrections pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

        This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.
Case 2:20-cv-00077-WHA-JTA Document 41 Filed 04/23/20 Page 2 of 2



Done, this 23rd day of April 2020.



                                /s/ W. Harold Albritton
                              W. HAROLD ALBRITTON
                              SENIOR UNITED STATES DISTRICT JUDGE
